697 N.W.2d 154 (2005)
472 Mich. 909-924
SAHR
v.
WAL-MART STORES, INC.
No. 127338.
Supreme Court of Michigan.
May 31, 2005.
SC: 127338. COA: 255762.
On order of the Court, the application for leave to appeal the October 13, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The Court of Appeals shall provide an analysis of whether the Worker's Compensation Appellate Commission misinterpreted the magistrate's utilization of the testimony of plaintiff's treating surgeon, Dr. Gerald Schell, and improperly substituted its own interpretation of that testimony in violation of the Commission's standard of review, MCL 418.861a(3). Mudel v. Great Atlantic & Pacific Tea Co., 462 Mich. 691, 614 N.W.2d 607 (2000).
KELLY, J., not participating.